           Case 2:20-cv-01621-RAJ-BAT Document 55 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                            UNITED STATES DISTRICT COURT
13                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
14

15   NEW WORLD MEDICAL INC. et al.,

16                            Plaintiff,             CASE NO. 2:20-cv-01621-RAJ-
                                                     BAT
17          v.
                                                     ORDER LIFTING STAY
18   MICROSURGICAL TECHNOLOGY
     INC.,
19
                              Defendant.
20
           Plaintiffs New World Medical, Inc. and The Regents of the University of Colorado
21

22   and Defendant MicroSurgical Technology, Inc. (“MST”) have informed the Court that on

23   August 12, 2021, the Patent Trial and Appeal Board (“PTAB”) denied MST’s motion for

     reconsideration of its denial of MST’s petition for post-grant review. The PTAB process

     ORDER LIFTING STAY - 1
           Case 2:20-cv-01621-RAJ-BAT Document 55 Filed 09/13/21 Page 2 of 2




 1   has therefore concluded and the parties jointly ask the Court to lift the stay. Dkt. 52.

 2          Accordingly, it is ORDERED that the stay ordered by this Court on March 12,
 3   2021 (Dkt. 46) is lifted.
 4
            DATED this 10th day of September, 2021.
 5

 6                                                     A
 7                                                     The Honorable Richard A. Jones
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER LIFTING STAY - 2
